Citation Nr: 0005332	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of right 
ankle sprain.

3.  Entitlement to service connection for residuals of left 
leg injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1957 to 
September 1958; from June 1961 to September 1966; and from 
April 1979 to December 1986 served in the Army National 
Guard; and according to the retirement point list and a 
certificate indicative of retirement, the veteran served in 
the U. S. Army Reserves from December 1986 to May 1995.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied entitlement to service connection for bilateral 
hearing loss, residuals of right ankle sprain, and residuals 
of an injury to the left leg.

The Board notes that in April 1997, the veteran amended his 
claim related to his right ankle to include arthritis.


FINDINGS OF FACT

1.  Medical evidence suggestive of a nexus between bilateral 
hearing loss and the veteran's period of service has been 
submitted.

2.  Medical evidence of a nexus between residuals of right 
ankle sprain and the veteran's period of service has not been 
submitted.

3.  Medical evidence of a nexus between residuals of an 
injury to the left leg and the veteran's period of service 
has not been submitted.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for residuals of a right ankle sprain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for residuals of an injury to the left leg is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This veteran alleges that he is entitled to service 
connection for his disabilities of bilateral hearing loss, 
residuals of a right ankle sprain, and residuals of an injury 
to the left leg.  These matters will be analyzed 
independently below.

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be allowed on a 
presumptive basis for certain disabilities, including 
sensorineural hearing loss, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) has held that 
there are three basic evidentiary requirements to establish a 
well grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

Entitlement to service connection for hearing impairment is 
subject to requirements other than those indicated above.  
See 38 C.F.R. § 3.385 (1999). The threshold for normal 
hearing ranges from zero to twenty decibels, and any reading 
higher than twenty indicates some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  However, under VA 
law, service connection may only be granted for impaired 
hearing when the auditory threshold in any of the frequencies 
of 500, 1000, 2000, 3000, or 4000 Hertz reaches a level of 40 
decibels or greater.  Also, impaired hearing will be 
considered a disability if the pure tone threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4,000 Hertz are 26 decibels or greater, or when speech 
recognition scores utilizing the Maryland CNC test are less 
than 94 percent.  38 C.F.R. § 3.385.

Hearing Loss

This veteran contends that his bilateral hearing loss began 
in service due to his duties in the artillery sometime 
beginning in 1981.  The veteran's service medical records 
reveal that he had bilateral hearing loss as indicated on the 
April 1979 examination related to service in the Virginia 
Army National Guard.  In another examination report dated in 
April 1983 related to the veteran's period with the National 
Guard, the veteran had some evidence of right ear hearing 
loss.  Further, a report from a November 1986 examination 
also discloses right ear hearing loss.  Additionally, the 
veteran's record from his period of service in the Army 
Reserves reveals right ear hearing loss and some evidence of 
left ear hearing loss as noted in an examination reported 
dated in September 1990.  In the report from an examination 
dated in September 1993, the veteran also had hearing loss in 
the right ear and some evidence of hearing loss in the left 
ear.  

In this veteran's case, there is no medical evidence of 
hearing loss during the veteran's period of active military 
service.  The examination report related to the veteran's 
separation from active service dated in July 1966 was silent 
for any pertinent findings.  On the April 1979 examination 
report, audiometric testing indicated hearing loss; however, 
it was noted that this was primarily due to a 
misunderstanding on the veteran's part and a re-test was 
within normal limits.  There is a progression of hearing loss 
from 1979 to date, there is no specific clinical data 
relating the hearing loss to the veteran's period of active 
service.  

There is no doubt that the veteran has presented evidence of 
current hearing loss, as evidenced during the October 1996 VA 
audiology examination.  At that time, the examiner noted 
bilateral hearing loss and stated that relevant audiology 
tests resulted in a diagnosis of bilateral mid to high 
frequency hearing impairment accompanied by fair to poor 
discrimination ability.  The examiner also noted that the 
veteran's 1993 Reserves training examination revealed 
bilateral hearing loss and that the veteran reportedly was 
exposed to artillery blasts over long periods of time during 
his Reserves training.  For the purpose of determining 
whether the claim is well grounded, the recitation of this 
history implies that the veteran's hearing loss could be the 
result of such exposure.  It is true that the examiner did 
not specifically provide a medical opinion to relate any 
post-service hearing loss to the veteran's period of service.  
However, the fact that the examiner felt it significant to 
record such history suggests that it was considered to be 
medically relevant.  While, the examiner's mere recitation of 
the veteran's exposure to artillery during his period of 
Reserves would be insufficient to establish a medical nexus 
between post-service hearing loss and service, the inclusion 
of this information as part of the noise exposure history 
does seem to imply a causal relationship.  Therefore, the 
claim must be considered to be well grounded.

Right Ankle Sprain

The veteran's service records reveal that he sprained his 
right ankle in October 1961 and again in January 1963.  In a 
clinical record dated in February 1963, the examiner noted 
that the veteran's right ankle was improving well and that he 
was fit for duty at that time.  The report from the veteran's 
discharge examination conducted in July 1966 is negative for 
any pertinent findings.  Thus, there is no evidence of record 
to support residual right ankle disability from the veteran's 
injuries in service.  Further, in a medical statement dated 
in March 1977, the physician stated that the veteran had been 
undergoing treatment for the right knee and indicated that 
the veteran had experienced trauma to the right ankle "a 
number of years ago" for what appeared to be a superficial 
injury; therefore, in this respect, the veteran has failed to 
establish a well grounded claim.  See Caluza at 506.  

Subsequently, the record is silent for any treatment or 
complaints related to the veteran's right ankle until June 
1991, when the veteran sprained his right ankle during 
Reserves as noted on an emergency care and treatment form 
dated at that time.  In the June 1991 x-ray study, the 
radiographer noted an old trauma without recent fracture.  
The condition on departure was noted as improved.  Private 
outpatient records for treatment rendered from 1989 to 1994 
essentially relate to treatment for other disabilities.  In 
an August 1994 statement of record from a private podiatrist, 
the doctor indicated that treatment had been ongoing since 
1991 for chronic plantar fasciitis on the right foot.  A 
clinical entry dated in November 1996 reveals slight swelling 
in the right foot.  Further, in August 1997, the veteran was 
treated for complaints of right ankle pain.  An x-ray study 
conducted at that time revealed mild degenerative changes in 
the right ankle.

However, none of the above clinical records supports that the 
veteran's post-service right ankle problems are related to 
any of the veteran's periods of service.  Moreover, in the 
intervening period between the injuries in 1961 and 1963, 
both of which were resolved prior to discharge, and the 1991 
right ankle injury during the veteran's period in the 
Reserves, there are no clinical data to support ongoing 
complaints or treatment related to the right ankle.  
Moreover, as stated above, clinical records following the 
1991 injury do not support residual right ankle disability.  
Thus, in the absence of residual right ankle disability 
related to the veteran's period of service, the veteran fails 
to establish a well grounded claim in this respect as well.  
Caluza at 506.

During the veteran's personal hearing conducted in February 
1998, the veteran provided testimony to the effect that 
following the first injury to his right ankle, the veteran 
was treated in a Public Health Service hospital and for 
approximately one week, he used crutches.  (T.) at 5.  Then, 
again in 1963, the veteran reinjured his right ankle.  (T.) 
at 7, 8.  From 1963 to discharge in 1966, the veteran 
testified that he did not receive any treatment.  (T.) at 9, 
10.  In 1991, during a weekend drill in the Reserves, the 
veteran stated that he injured his right ankle and that it 
had to be wrapped for a while.  (T.) at 13, 14.  The veteran 
also stated that it was at that time that arthritis was 
discovered in his ankle.  (T.) at 14.  From 1991 to date, the 
veteran stated that he has been treated by the same doctor.  
(T.) at 14.  Moreover, the veteran testified that two private 
doctors saw him, one of who was an orthopedic specialist, for 
his right ankle.  (T.) at 15, 16.  

Further, the veteran testified that his right side arthritis 
includes his right ankle and that treatment rendered from 
1989 to date also extended to his right ankle.  (T.) at 22.  
Moreover, during the veteran's October 1999 hearing, the 
veteran provided essentially the same testimony, noting that 
he has had multiple injuries over the years to the right 
ankle.  

However, where the issue is one that involves medical 
etiology, such as the nexus between current disability and an 
inservice injury or disease, the veteran must offer competent 
medical evidence sufficient to support a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Evidence 
that requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492.  In this case, the Board notes that the veteran has not 
provided evidence of the requisite skills or training so as 
to render an opinion medically competent.  Thus, his 
statements are not supportive of establishing a medical nexus 
between post-service right ankle disability and the veteran's 
period of active service.  Id.  Absent competent evidence to 
substantiate a medical link between current disability and 
service, the veteran fails to establish a well grounded 
claim.  Caluza at 506.  Therefore, the veteran's service 
connection claim must be denied.

Left Leg

The veteran's service medical records reveal that in June 
1988, the veteran injured his left leg while running.  The 
emergency care and treatment form dated on June 6, 1988 
discloses that the day before, the veteran injured his left 
leg in the area of the knee.  On examination, the examiner 
noted full stability, without deformity or masses, and 
minimal swelling.  The examiner assessed a rupture of a 
muscle or tendon.  In a follow-up report dated two days 
later, the examiner reported no acute pathology with probable 
muscle injury.  

Subsequent to that injury, the record includes a private 
clinical entry dated in October 1989 for complaints of muscle 
pain in the left leg.  Included in private medical records 
dated in July 1993 are notations of multiple complaints, 
including left leg pain.  In a report from the September 1993 
service examination, there is no pertinent notation, 
findings, or complaints. 

In private outpatient records for treatment extending from 
1994 to 1996, the veteran complained of chronic leg pain.  In 
an August 1996 VA outpatient record, the examiner noted the 
veteran's history of injury to the left thigh muscle, noting 
intermittent pain.  

The veteran asserted during his personal hearing in February 
1998 that he injured the left leg during a weekend drill in 
June 1988 and was diagnosed with a muscle rupture.  (T.) at 
25.  He stated that he continues to experience pain in the 
area where he was injured.  (T.) at 26.  The veteran further 
testified that his doctors have prescribed Voltaren and 
Clinoril to relieve the pain.  (T.) at 28.  The veteran also 
stated that when he injured his left leg, he was on active 
duty for training.  (T.) at 34.  The veteran has been taking 
medication to relieve occasional pain, but has not received 
any other treatment since the initial injury.  (T.) at 35.  

Overall, the veteran has failed to present competent evidence 
of current left leg disability that relates to his period of 
active service.  Other than intermittent complaints of left 
leg pain, the clinical records following the initial 1988 
injury do not reveal left leg disability.  At that time that 
the veteran hurt his left leg, the diagnosis was a ruptured 
muscle, as noted above.  Upon examination and pertinent 
treatment at that time, the examiner noted no acute pathology 
associated with the left leg.  Thus, the veteran's injury to 
the left leg did not result in residual disability.  
Furthermore, in the intervening period from the 1988 injury 
to date, the veteran has not sought treatment for his left 
leg specifically, other than occasional requests for pain 
medication.  Therefore, the veteran also has not presented 
competent evidence of current disability.  Thus, in this 
regard, the veteran's claim of entitlement to service 
connection for residuals of an injury to the left leg 
necessarily fails.  See Caluza at 506.  

Again, the veteran has not shown that he is medically skilled 
or qualified so as to render any of his opinions clinically 
competent.  Thus, his statements to the effect that his 
injury in 1988 that occurred while on a weekend drill 
resulted in disability that requires ongoing treatment are 
not competent statements for he purpose of establishing a 
well grounded claim.  See Espiritu at 492.  Absent a medical 
opinion to link the veteran's post-service left leg problems 
to the incident in service, the veteran fails to provide 
competent evidence of a medical nexus, as required by the 
pertinent law and regulations.  38 U.S.C.A. §§ 1110, 1131; 
see also Caluza at 506.  Thus, in this respect, the veteran's 
claim fails and must be denied.


ORDER

The claim for service connection for bilateral hearing loss 
is well grounded.

Entitlement to service connection for residuals of right 
ankle sprain is denied.

Entitlement to service connection for residuals of injury to 
the left leg is denied.


REMAND

During his October 1999 hearing before a Member of the Board, 
the veteran stated that when he was in the National Guard 
beginning in 1979, he did not have a hearing problem at 
enlistment.  Transcript (T.) at 4.  Further, he stated that 
he tended to have a build-up of wax in his ears while he was 
serving in the Reserves and that such problem was due to 
exposure to artillery fire.  (T.) at 5.  Further, the veteran 
stated that at that time, he was beginning to have problems 
hearing what others were saying.  (T.) at 5.  

While the VA examiner in 1996 suggests a possible correlation 
between the veteran's exposure to noise in reserve and 
National Guard service, there is no definite medical evidence 
of record to support a finding that exposure to artillery 
fire during service caused him to experience hearing loss.  
The 1979 examination showed hearing loss on first exam but 
normal findings on a retest.  The report from the 1983 
examination, conducted during the veteran's period in the 
Reserves, discloses hearing impairment.  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is not implausible.  The Department of Veterans 
Affairs (hereinafter VA) has a statutory duty to assist the 
appellant in the development of facts pertinent to his well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1993).  

In light of the above, the Board is of the opinion that the 
case should be remanded for the following action:

The veteran should be afforded an 
audiometric examination.  The examiner 
should elicit a history of the veteran of 
the nature and frequency of any noise 
exposure in military or civilian life.  
The examiner should review the veteran's 
reserve/National Guard records, beginning 
in 1979, and subsequent VA examinations 
and prive treatment records.  Thereafter, 
the examiner should render an opinion as 
to whether the veteran's current hearing 
loss is more likely than not the result 
of his duties during reserve/National 
Guard service.  The reasoning for the 
determination should also be set forth.  
The veteran's claims folder should be 
provided to the examiner for study in 
conjunction with this examination.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

